456 F.2d 254
UNITED STATES of Americav.Antonio MONACO, Appellant.
No. 71-2063.
United States Court of Appeals,Third Circuit.
Submitted Feb. 11, 1972.Decided Feb. 29, 1972.

Samuel R. DeLuca, Krivit, Levitov, Miller, Galdieri & DeLuca, Jersey City, N. J., for appellant.
Richard S. Zackin, Asst. U. S. Atty., Newark, N. J.  (Herbert J. Stern, U. S. Atty., Newark, N. J., on the brief), for appellee.
Before MARIS and ROSENN, Circuit Judges, and VAN ARTSDALEN, District Judge.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from a judgment of conviction for making a false statement as to a material fact in a proceeding relating to naturalization in violation of 18 U.S.C.A. Sec. 1015.  Appellant, Monaco, originally entered a plea of not guilty to the charge, but on June 21, 1971, he retracted this plea and entered a plea of guilty.


2
The only issue raised in this appeal is whether the trial court, in accepting appellant's plea of guilty, complied with Rule 11,1 of the Federal Rules of Criminal Procedure, as interpreted in McCarthy v. United States, 394 U.S. 459, 89 S. Ct. 1166, 22 L. Ed. 2d 418 (1969), and Woodward v. United States, 426 F.2d 959 (3d Cir. 1970).


3
We have examined the record pertaining to the colloquy between appellant and the court and reviewed all of the circumstances brought to our attention by appellant.  There is nothing to indicate that appellant's plea was other than factually supported.  The trial court extensively examined the appellant personally.  The facts surrounding the crime were developed clearly and it was readily apparent that there was substantial evidence which showed that appellant had in fact committed the crime as charged.  We find no error committed by the district court.  The plea of guilty was entered and made by the appellant voluntarily and intelligently with an understanding of the nature of the charge, and the consequences of the plea.


4
The judgment will be affirmed.



1
 Rule 11 provides inter alia that: "A defendant may plead . . . guilty. . . . The court may refuse to accept a plea of guilty, and shall not accept such plea . . . without first addressing the defendant personally and determining that the plea is made voluntarily with understanding of the nature of the charge and the consequences of the plea. . . . The court shall not enter a judgment upon a plea of guilty unless it is satisfied that there is a factual basis for the plea."